PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/370,433
Filing Date: 6 Dec 2016
Appellant(s): Marella et al.



__________________
[ Keith Lutsch ]
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed [01/13/2021].
(1)    Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 
(2) Response to Argument
Appellant’s arguments (Brief, pages 9 – page 21) have been fully considered but are not persuasive, except if it is noted as “withdrawn”.
The 35 USC § 103 Rejection:
In the Brief, Appellants argue that the prior art do not teach:
A) The display identification data including network connectivity information.
B) determining network connectivity information of the base station from the display identification data.
C) connecting the computer system to the base station at a second time via a network connection using the network connectivity information.
Examiner’s Response to 35 USC § 103 Rejection:
  In response to the argument, Kitaru teaches the display identification data including network connectivity information of the base station (Kitaru, [103] extended display identification Data (E-EDID). [0104] the HDMI sink 32 includes … the E-EDID … the E-EDID of the HDMI sink 32. [0236] The E-EDID received by the source device is formed of a basic block and an extended block. See Fig. 15-16 shows an EDID structure. Note: EDID is display identification data; all information in the E-EDID structure is network connectivity information)
B) In response to the argument, Kitaru teaches determining network connectivity information of the base station from the display identification data (Kitaru, Fig. 17, S13-S14, [0254] In step S13, the source device receives the E-EDID transmitted from the sink device. [0104] the HDMI sink 32 includes … the E-EDID … the E-EDID of the HDMI sink 32. [0255] In step S14, the source device determines whether the half-duplex communication is possible with the sink device. That is, the source device refers to the E-EDID received from the sink device to determine whether the half duplex flag "Half Duplex" in FIG. 16 is set (see Fig.16 for E-EDID structure comprise half duplex) … the two-way IP communication according to the half duplex mode, i.e., the half-duplex communication, is possible. Note: half-duplex (see E-EDID structure in fig.16) is network connectivity information. Device 30 (HDMI 32, video/display 42, audio 44 – see figs 1,3) is the base station (see specification [0020] base station 100 can include an audio interface 120, a video interface 140, an HDMI …  a network interface). [0188] At the time of the videoconference, the personal computer 10 transmits to the television receiver 30.)
connecting the computer system to the base station at a second time via a network connection using the network connectivity information (Kitaru Fig.17, S14-S17. [0256-0259] in the step S14, that the half-duplex communication is possible … the source device transmits, in step S15, as channel information indicating a channel used for the two-way communication (using the CEC line 84 and the reserve line 88 is performed, to the sink device via the switch 133 and the CEC line 84) … In step S17, each component of the source device performs the two-way IP communication with the sink device according to the half duplex mode. [0131] an SDA (Serial Data) signal such as the E-EDID is transmitted … a clock signal used for synchronizing at the time of transmitting and receiving the SDA signal … SDA signal is transmitted and through which the SCL signal is transmitted. Also see Fig.6 for a transmission periods (video data period, a data island period, and a control period) of a progressive image of HDMI (e.g E-EDID). [0128] According to the current HDMI, a frequency of the pixel clock transmitted through a TMDS clock channel is 165 MHz … 500 Mbps. [204-205] the Rx data is data transmitted from the sink device to the source device … At a timing of data transmission … At a timing of data reception. [0364] processed by means of a single computer … a plurality of computers (computers 10). Note: Fig 17, steps S13-S17 also teaches receiving at the first time E-EDID of sink/TV device 30 (S13) then the computer(s)/source(s) 10 determines whether the half duplex flag from the received E-EDID then utilizes the determined information to connect to the sink/TV device. It would obviously teach at a second time after determining the half-duplex the computer(s) 10 will connect to the sink/TV devices. Also note that half-duplex 
For the above reasons, it is believed that the rejections should be sustained. Respectfully submitted,
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013
/HIEN V DOAN/Examiner, Art Unit 2449                                                                                                                                                                                                        

/HERMON ASRES/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        
/NORMIN ABEDIN/Primary Examiner, Art Unit 2449